DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 1-14) in the reply filed on 2-2-2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2009/0008621).
[claim 1]  A method for forming a phase-change memory device (fig. 4a-4e), comprising: forming a fin structure (306, fig. 4b) from a first material; and forming a phase change memory cell (309, fig. 4d, [0041]), around the fin structure, from a phase change material that includes two solid state phases at an operational temperature [0041].
[claim 2] The method of claim 1, further comprising forming a heater (302 and optionally 304 fig. 4a [0036][0037]), before forming the fin structure, wherein the fin structure is formed on the heater (306 is on top of 304/302 within dielectric 305a, fig. 4b).
[claim 3] The method of claim 1, wherein the first material has a resistivity at the operational temperature that is between a resistivity of a first phase of the phase change material at the operational temperature and a resistivity of a second phase of the phase change material at the operational temperature (306/304/302 which include the fin and the heater are made of TiN while the phase change material is GeSbTe just as in applicant’s specification and thus would meet the resistance requirements [0037][0041]).
[claim 4] The method of claim 3, wherein the first material is titanium nitride [0037] and the phase change material is a germanium-antimony-tellurium alloy [0041].
 [claim 6] The method of claim 1, further comprising forming a top electrode (311, fig. 7e) over the phase change memory cell and the fin structure.
 [claim 8] The method of claim 6, wherein forming the phase change memory cell is performed before top electrode is formed [0041].
[claim 9] A method for forming a phase-change memory device (fig. 4a-4e), comprising: forming a bottom electrode (303, fig. 4a) on a substrate (300, fig. 4a); forming a heater (302 and optionally 304, fig. 4a, [0036][0037]) on the bottom electrode; forming a fin structure (306, fig. 4b)  from a first material on the heater; forming a phase change memory cell [0041], around the fin structure, from a phase change material (309, fig. 4d) that includes two solid state phases at an operational temperature [0041]; 
[claim 10] The method of claim 9, wherein the first material has a resistivity at the operational temperature that is between a resistivity of a first phase of the phase change material at the operational temperature and a resistivity of a second phase of the phase change material at the operational temperature (306/304/302 which include the fin and the heater are made of TiN while the phase change material is GeSbTe just as in applicant’s specification and thus would meet the resistance requirements [0037][0041]).
[claim 11] The method of claim 10, wherein the first material is titanium nitride [0037] and the phase change material is a germanium-antimony-tellurium alloy [0041].
 [claim 14] The method of claim 9, wherein forming the phase change memory cell is performed before top electrode is formed [0042].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2009/0008621) in view of Lung (US 7,479,649).
Lin discloses the methods of claims 1, 6 and 9 but does not expressly disclose that the fin structure, the phase change memory cell, and the heater are etched to form a pillar (that these structures are etched during manufacture is not excluded but not expressly disclosed) or that the top electrode is performed before the phase change memory cell is formed, using the top electrode as a mask to etch the phase change memory cell.
Lung discloses a method of making a phase change memory device wherein the fin structure (top portion of 16a, fig. 2e from fig. 2d), the phase change memory cell (20a, fig. 2k from fig. 2j), and the heater (bottom portion of 16a, fig. 2e from fig. 2d) are etched to form a pillar (fig. 2k) or that the top electrode (122, fig. 2j) is performed before the phase change memory cell  (20a, fig. 2k) is formed, using the top electrode as a mask to etch the phase change memory cell (from fig. 2j to fig. 2k).
It would have been obvious to one of ordinary skill in the art to have used Lung’s etching process and top electrode masking process in Lin’s methods in order to provide a workable means to pattern the various structures of Lin as well as reducing the number of patterning steps by having the top electrode and phase change memory material patterned in the same etching process instead of using multiple patterning processes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898